Case 8:20-cv-01576-WFJ-CPT Document 1 Filed 07/10/20 Page 1 of 8 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 LEE ANN JAPAK,
 and TODD JAPAK,

        Plaintiff,
                                                               Case No.: 20-CV-1576
 v.

 TARGET CORPORATION,
 d/b/a TARGET,

        Defendant.
                                       /

                     DEFENDANT TARGET CORPORATION’S
             NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT

        Defendant Target Corporation (“Target”), through undersigned counsel, pursuant to 28

 U.S.C. §1446 and Rule 4.02, Local Rules for the Middle District of Florida, hereby removes

 this action from the Circuit Court for the Sixth Judicial Circuit, in and for Pasco County,

 Florida, to the United States District Court for the Middle District of Florida, Tampa Division.

        In support of its removal, Target states as follows:

        1.      “The district courts shall have original jurisdiction of all civil actions where the

 matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

 is between citizens of different States.” 28 U.S.C §1332(a)(1).

        2.      “[I]f the case stated by the initial pleading is not removable, a notice of removal

 may be filed within thirty days after receipt by the defendant, through service or otherwise, of

 a copy of an amended pleading, motion, order or other paper from which it may first be

 ascertained that the case is one which is or has become removable.” 28 U.S.C. §1446(b)(3).




                                              Page 1
Case 8:20-cv-01576-WFJ-CPT Document 1 Filed 07/10/20 Page 2 of 8 PageID 2




        3.       This is a civil matter over which this Court has original jurisdiction because the

 matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

 is between citizens of different States.

        4.       On June 25, 2019, Plaintiffs Lee Ann Japak and Todd Japak filed a lawsuit in

 the Sixth Judicial Circuit Court for Pasco County, Florida, captioned Lee Ann Japak and Todd

 Japak v. Target Corporation d/b/a Target, Case No.: 19-CA-2193ES.

        5.       On August 2, 2019, Plaintiffs’ Summons and Complaint were served upon

 Target through its registered agent.

        6.       The case stated by the initial pleading was not removable in that the Complaint

 alleged the action was for “damages which exceed[] Fifteen Thousand Dollars”. Complaint at

 ¶1.

        7.       However, on June 11, 2020, Defendant received other paper from which it was

 first ascertained that the case is one which has become removable. Specifically, Plaintiff

 produced medical records to Defendant, which reflected that Plaintiff underwent significant

 back surgery.

        8.       This Notice of Removal is timely because it is filed within thirty days after

 receipt by Defendant of a copy of an other paper from which it was first ascertained that the

 case is one which has become removable.

                                AMOUNT IN CONTROVERSY

        9.       The matter in controversy in this civil action exceeds the sum or value of

 $75,000, exclusive of interest and costs.




                                              Page 2
Case 8:20-cv-01576-WFJ-CPT Document 1 Filed 07/10/20 Page 3 of 8 PageID 3




        10.     Plaintiffs filed suit against Target after Mrs. Japak slipped and fell in a Target

 store. See Complaint at ¶6. As a derivative claim to Mrs. Japak’s, Mr. Japak seeks damages

 for loss of consortium. See Complaint at ¶10.

        11.     Mrs. Japak alleges that she:

                suffered bodily injury resulting pain and suffering, disability,
                disfigurement, mental anguish, loss of capacity for the enjoyment of
                life, expense of hospitalization, medical and nursing care and
                treatment, loss of earnings, loss of ability to earn money, and
                aggravation of a previously existing condition. The losses are either
                permanent or continuing and Plaintiff will suffer the losses in the
                future.

 Complaint at ¶9.

        12.     In her Amended Answers to Interrogatories, No. 11, (served Nov. 21, 2019),

 Mrs. Japak listed 15 medical providers. At that time, total medical expenses were $30,401.70,

 but she was still awaiting billing information from seven of the 17 medical providers.

 According to Plaintiff:

               MEDICAL PROVI DER                             AMOUNT
                                                              BILLED
              Xxx Medical Center                                         $5,031.00
              Xxx Radiology Centers                                      $1,300.00
              Xxx Wellness Chiro                                        $10,503.00
              Xxx Wellness                                               $5,045.00
              Xxx Radiology                                              $4,400.00
              Xxx Orthopaedic Institute                                    $444.00
              Xxx Xxx Spine                                              $2,750.70
              Xxx Xxx Florida                                           Requested
              Dr. Xxx Xxx                                               Requested
              Dr. Xxx Xxx                                               Requested
              Xxx Institute                                               $928.00
              Xxx Xxx of Florida                                        Requested
              Dr. Xxx Xxx                                               Requested
              (Dallas, Texas)
              Xxx Medical Center                                        Requested




                                               Page 3
Case 8:20-cv-01576-WFJ-CPT Document 1 Filed 07/10/20 Page 4 of 8 PageID 4




                   Xxx Xxx Surgery Center                                              Requested
                                        TOTALS:                                       $30,401.70


            13.      Medical records produced by Plaintiff to Defendant on June 11, 2020 - from

 Dr. Xxx Xxx (Dallas, Texas) - revealed that Plaintiff has undergone surgery involving her

 sacral spine, including laminectomies at multiple levels (S1-S3). See Operative Report

 attached hereto as Exhibit A.1

            14.      Also, in answer to Target’s interrogatory regarding alleged lost income and

 earning capacity, Mrs. Japak, age 452, stated it is “nearly impossible to work” because of

 constant pain:

            Interrogatory No. 12:

            Does Plaintiff contend that Plaintiff has lost any income, benefits or earning
            capacity in the past or future as a result of the incident described in the
            complaint? If so, state the nature of the income, benefits or earning capacity
            and the amount and the method used in computing the amount.

            Answer:

            Due to the fall, it has made it nearly impossible to work because of the
            constant pain I have on my lower back & pelvic area.


 Plaintiff’s Answers to Interrogatories and Amended Answers to Interrogatories are attached

 hereto as Composite Exhibit B.




 1
     Despite efforts, Plaintiffs have been unable to secure the billing records from Dr. Xxx Xxx (Texas) to date.
 2
     Mrs. Japak’s date of birth is 10/xx/1974. See Exhibit A.




                                                        Page 4
Case 8:20-cv-01576-WFJ-CPT Document 1 Filed 07/10/20 Page 5 of 8 PageID 5




            15.      According to the Social Security Administration’s Retirement & Survivors

 Benefits: Life Expectancy Calculator, Plaintiff has another 21 years before reaching full

 retirement age of 67.3

            16.      A defendant's notice of removal may assert the amount in controversy if the

 complaint seeks (a) nonmonetary relief or (b) a money judgment and the state practice permits

 recovery in excess of the amount demanded. 28 U.S.C. § 1446(c)(2)(A)(ii). As the Supreme

 Court has held, the notice “need only include a plausible allegation that the amount in

 controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co. v.

 Owens, 135 S. Ct. 547, 554 (2014); see also Mangano v. Garden Fresh Restaurant Corp., Case

 No. 2:15-cv-477-FtM-99MRM, 2015 WL 5953346, at *1 (M.D. Fla. Oct. 13, 2015) (“A Notice

 of Removal must plausibly allege the jurisdictional amount, not prove the amount”) (citing

 Dart, 135 S. Ct. at 554). The defendant need not provide any evidence establishing the amount

 in controversy unless and until the plaintiff contests, or the court questions, the defendant's

 allegation as to the amount in controversy. Dart, 135 S. Ct. at 554. Although Plaintiff has not

 alleged in the Complaint that the amount in controversy exceeds $75,000, the Court is entitled

 to rely on its judicial experience and common sense in determining that a cause of action is

 likely to exceed $75,000 and therefore meets the jurisdictional limits of the Court. Defendant's

 allegations to establish jurisdiction can be “combined with reasonable deductions, reasonable

 inferences, or other reasonable extrapolations.” Pretka v. Kolter City Plaza Two, Inc., 608 F.3d

 744, 754 (11th Cir. 2010). Defendant is not required to prove the amount in controversy beyond

 all doubt or to banish all uncertainty about it. Id.


 3
     https://www.ssa.gov/cgi-bin/longevity.cgi




                                                 Page 5
Case 8:20-cv-01576-WFJ-CPT Document 1 Filed 07/10/20 Page 6 of 8 PageID 6




         17.     Although Target denies that Plaintiffs are entitled to any monetary relief

 whatsoever, based on the foregoing information, Target believes, in good faith, that it is highly

 probable that the amount in controversy in this civil action exceeds $75,000, exclusive of

 interest and costs. Target's good faith belief is based upon Mrs. Japak’s interrogatory answers,

 medical documentation provided in discovery, Plaintiff’s alleged past medical expenses, and

 Plaintiffs’ allegations in their Complaint. Therefore, this Court has jurisdiction over this case.

 See 28 U.S.C. § 1332(a).

                                DIVERSITY OF CITIZENSHIP

         18.     This civil matter is between citizens of different States.

         19.     Plaintiffs are citizens of Pasco County. For diversity purposes, citizenship is

 equivalent to “domicile.” McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002). “A

 person's domicile is the place of his true, fixed, and permanent home and principal

 establishment, and to which he has the intention of returning whenever he is absent therefrom.”

 Id. at 1257-58. See also Diller v. Heartland AG Group of Springfield, Inc., 5:10-CV-672-OC-

 34TBS, 2011 WL 13295824, at *3 (M.D. Fla. Sept. 28, 2011). To discern intent, the Court

 may consider factors including “home ownership, driver's license, voting registration, location

 of family, location of business and where taxes are paid.” Turner v. Penn. Lumbermen's Mut.

 Fire Ins. Co., No. 3:07-cv-374-J-32TEM, 2007 WL 3104930, at *4 (M.D. Fla. Oct. 22, 2007);

 see Juvelis v. Snider, 68 F.3d 648, 654 (3d Cir. 1995) (“Persuasive evidence of intent can

 include establishment of a home, place of employment, location of assets, and registration of

 car, and, generally, centering one's business, domestic, social, and civic life in a jurisdiction.”);

 see also McCormick, 293 F.3d at 1258.




                                               Page 6
Case 8:20-cv-01576-WFJ-CPT Document 1 Filed 07/10/20 Page 7 of 8 PageID 7




        20.     Plaintiffs allege that they are “residents of Pasco County, Florida.” (Complaint,

 at ¶ 2). Further, Interrogatories (No. 3) answered by Mrs. Japak asserts that Plaintiffs’ home

 address is in Pasco County, Florida and has been for at least the past ten (10) years. See

 Composite Exhibit A. Additionally, Mrs. Japak’s places of employment are in Pasco County,

 Florida as stated in her initial Answers to Interrogatory (No. 2). See id.

        21.     Target is a citizen of the State of Minnesota. Specifically, Target is incorporated

 in Minnesota, and its principal place of business is in Minneapolis, Minnesota. See Affidavit

 of Daniel Moore, attached hereto as Exhibit C.

        22.     At no time material to this action were Plaintiffs and Defendant citizens of the

 same state. Accordingly, diversity of citizenship exists in accordance with 28 U.S.C. §

 1332(a)(1).

                               PROCEDURAL COMPLIANCE

        23.     As required by 28 U.S.C. § 1446(a) and Local Rule 4.02(b), true and correct

 copies of all of the process, pleadings, orders and papers on file with the State court in this

 action are attached as Composite Exhibit D.

        24.     As required by 28 U.S.C. § 1446(d), written notice of removal of this civil

 action has been given to Plaintiffs and filed with the clerk of court for the Sixth Judicial Circuit

 Court for Pasco County, Florida.




                                               Page 7
Case 8:20-cv-01576-WFJ-CPT Document 1 Filed 07/10/20 Page 8 of 8 PageID 8




         WHEREFORE, Defendant Target Corporation notices the removal of the action now

 pending against it in the Circuit Court of the Sixth Judicial Circuit in and for Pasco County,

 Florida (Case No.: 19-CA-2193ES), to the United States District Court for the Middle District

 of Florida, Tampa Division, and respectfully requests this Honorable Court to exercise

 jurisdiction over this matter.

                                               Respectfully submitted

                                               /s/ Sherilee J. Samuel
                                               John L. Holcomb (FBN: 296139)
                                               Trial Counsel
                                               Sherilee J. Samuel (FBN 17499)
                                               Hill, Ward & Henderson, P.A.
                                               P.O. Box 2231
                                               Tampa, FL 33601-2231
                                               phone: 813-221-3900
                                               fax:      813-221-2900
                                               e-mail: john.holcomb@hwhlaw.com
                                               email: sherilee.samuel@hwhlaw.com

                                               Attorneys for Defendant, Target Corporation

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 10, 2020, the forgoing was filed using the CM/ECF
 system, which will send e-mail notification of such filing to: Anthony J. Gonzalez, Jr., Esquire,
 of Byrd & Gonzalez, P.A., and Michael G. Butash, Esquire, of Butash & Donovan, LLC,
 Attorneys for Plaintiff.
                                               /s/ Sherilee J. Samuel
                                               Hill, Ward & Henderson, P.A.
                                               Attorneys for Defendant, Target Corporation




 14184022v1
                                              Page 8
